                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                          Plaintiff,

                   v.

    LOUIS HOLGER EKLUND,                      Case No. 3:18-cr-00035-SLG

                          Defendant.


       ORDER REGARDING MOTION IN LIMINE: FRIVOLOUS LEGAL THEORIES

         Before the Court at Docket 172 is the government’s Motion in Limine Regarding

Frivolous Legal Theories. Pro se defendant Louis Holger Eklund responded in opposition

at Docket 195.

         The government seeks an order stating that Mr. Holger “will submit no evidence,

nor make any argument to the jury, regarding . . . frivolous legal theories.” 1      The

government contends that “evidence purporting to prove the merits of such theories is

inadmissible under the Federal Rules of Evidence,” but that “evidence proving the

defendant’s conduct constituting the indicted Cyberstalking offenses is admissible even

when such conduct includes his own verbal or written statements referring to frivolous

legal theories.”2 Mr. Holger’s response consists of a continuation of his insults against

the assigned Assistant United States Attorney and contains no meritorious legal

arguments.



1
    Docket 172-1 at 1.
2
    Docket 172 at 1–2.




           Case 3:18-cr-00035-SLG Document 242 Filed 05/11/20 Page 1 of 6
I.        Prohibition on the presentation of irrelevant evidence to the jury

          Mr. Holger has raised a number of claims repeatedly throughout this case. The

Court finds that the following claims—and evidence intended solely to prove the merits of

these claims—are not relevant and will be excluded pursuant to Federal Rule of Evidence

401 because they have no tendency to make a fact of consequence in this particular

proceeding more or less probable than it would be without the evidence. Moreover,

because the following claims have no relevance, the probative value of any evidence in

support of the claims is substantially outweighed by the danger of confusing the issues,

misleading the jury, undue delay, and a waste of time.3 Therefore, evidence that has no

purpose but to support the following claims is also excluded pursuant to Federal Rule of

Evidence 4034:

              •   That Mr. Holger is a judge or government official or tribal official

              •   That Mr. Holger is the president of the United States

              •   That the United States is a corporation

              •   That the assigned Assistant U.S. Attorney has committed or was complicit

                  in any crimes

              •   That the sale of alcohol in Kotzebue constitutes genocide

              •   That Mr. Holger is a “counter-plaintiff” against the government and any

                  evidence related to his “counterclaims” against the government


3
     See Fed. R. Evid. 403.
4
  Even if the claims and evidence in support of the claims met the threshold for relevancy under
Evidence Rule 401 by having “any tendency” to make a fact more or less probable, the Court
would still find that their low probative value is outweighed by the danger of confusing the
issues, misleading the jury, undue delay, and a waste of time and would exclude them pursuant
to Rule 403.

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Motion in Limine: Frivolous Legal Theories
Page 2 of 6
            Case 3:18-cr-00035-SLG Document 242 Filed 05/11/20 Page 2 of 6
         The government seeks to prohibit Mr. Holger from raising two additional claims or

introducing evidence in support of those claims: That the alleged victims “committed, or

were complicit in, crimes because of their professional obligations regarding litigation in

the [Child in Need of Aid] matter” and “[t]hat the high rate of violent crimes in Alaska

justifies or excuses the defendant’s conduct regarding Victim 1 or Victim 2.” 5 Similar to

the claims discussed above, the Court finds that evidence offered solely to prove the

merits of these two claims is not relevant pursuant to Federal Rule of Evidence 401 and

orders that such evidence be excluded under that rule and Evidence Rule 403..

         However, the Court is mindful of Mr. Holger’s constitutional right to “a meaningful

opportunity to present a complete defense.”6 Mr. Holger is charged with two violations of

18 U.S.C. § 2261A(2)(B) for allegedly cyberstalking an employee of the State of Alaska

and an employee of the Native Village of Kotzebue.7 As the government notes in its

motion, this offense “requires . . . malicious intent on the part of the defendant.”8 The

government contends that Mr. Holger’s “oral and written application of frivolous legal

theories to the victims . . . were intended to accomplish . . . the harassment and

intimidation of the victims.”9 Indeed, the government asserts that Mr. Holger “harassed




5
    Docket 172-1 at 1.
6
 Crane v. Kentucky, 476 U.S. 683, 690 (1986) (quoting California v. Trombetta, 467 U.S. 479,
467 (1984)).
7
    Docket 97 at 1–3 (First Superseding Indictment).
8
 Docket 172 at 4 (quoting United States v. Osinger, 753 F.3d 939, 944 (9th Cir. 2014)); see also
18 U.S.C. § 2261A(2)(B) (requiring “intent to kill, injure, harass, intimidate”).
9
    Docket 172; see also Docket 97 at 1–3.

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Motion in Limine: Frivolous Legal Theories
Page 3 of 6
           Case 3:18-cr-00035-SLG Document 242 Filed 05/11/20 Page 3 of 6
and intimidated the victims because of their work in a Child in Need of Aid Case.”10 The

Court concludes, then, that evidence related to Mr. Holger’s claims that the alleged

victims committed or were complicit in crimes due to their official positions and that the

high rate of violent crimes in Alaska justified his conduct may be relevant to Mr. Holger’s

defense, to the extent that they may relate to his state of mind at the time of the conduct

that gave rise to the charges against him.

         Since such evidence offered for this purpose could be relevant to Mr. Holger’s

defense of an element of the crimes with which he has been charged, the Court will not

at this time order its categorical exclusion at trial. Nor, without knowing the exact nature

of the evidence in question or the defense theory for which it is offered, can the Court

make a determination about any such evidence’s probative value pursuant to Federal

Rule of Evidence 403.

          Accordingly, should Mr. Holger seek to introduce any evidence relating to a belief

that the alleged victims committed or were complicit in crimes and/or that the rate of

violent crime in Alaska motivated his actions, or any other evidence related to any of the

excluded claims referenced above, (supra, page 2), he shall first ask the Court for a

recess in the jury proceedings. He shall then wait until the jury has been excused from

the courtroom, and then he may inform the Court outside the presence of the jury of the

specific evidence that he seeks to present and the purpose for which that evidence is

being offered. Mr. Holger shall not refer in any manner to this specific evidence in the




10
     Docket 172 at 5–6.

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Motion in Limine: Frivolous Legal Theories
Page 4 of 6
           Case 3:18-cr-00035-SLG Document 242 Filed 05/11/20 Page 4 of 6
presence of the jury unless and until the Court has ruled that the specific evidence is

admissible.

II.        Argument to the jury

           The government further seeks to have the defendant prohibited from making “any

argument to the jury, regarding . . . frivolous legal theories.”11 As a preliminary matter,

the Court intends to strictly prohibit each party from making any argument to the jury

during any part of the trial except during closing arguments. Each party will be given the

opportunity to submit proposed jury instructions to the Court that set forth that party’s

understanding of the law applicable to this case. The Court will consider each party’s

proposed jury instructions before finalizing a set of instructions. Each party will have an

opportunity to review and state objections to the Court’s jury instructions, so as to

preserve any disagreement as to the applicable law for an appeal. The Court will then

read the Court’s instructions on the applicable law to the jury before closing arguments.

During closing arguments to the jury, each party must limit any discussion of the

applicable law by strictly conforming that discussion to the law as set forth in the Court’s

jury instructions.

           “[C]losing argument for the defense is a basic element of the adversary factfinding

process in a criminal trial.”12 And a “defendant who has exercised the right to conduct his

own defense has, of course, the same right to make a closing argument.”13 However, in

addition to precluding each party from presenting any legal analysis that is inconsistent


11
      Docket 172-1 at 1.
12
      Herring v. New York, 422 U.S. 853, 858 (1975).
13
      Id. at 864 n. 18.

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Motion in Limine: Frivolous Legal Theories
Page 5 of 6
             Case 3:18-cr-00035-SLG Document 242 Filed 05/11/20 Page 5 of 6
with the Court’s jury instructions, the Court may preclude closing arguments on defense

theories that are not supported by the evidence admitted at trial, “stray unduly from the

mark, or otherwise impede the fair and orderly conduct” of trial.14 Because no evidence

has yet been admitted, it is premature to preclude the defendant from arguing any theory

of defense at this time.

       In light of the foregoing, IT IS ORDERED that the motion at Docket 172 is

GRANTED IN PART and DENIED IN PART as discussed above.


       DATED this 11th day of May, 2020, at Anchorage, Alaska.


                                                         s/ Sharon L. Gleason
                                                         UNITED STATES DISTRICT JUDGE




14
  Id. at 862; see also United States v. Miguel, 338 F.3d 995, 1001 (9th Cir. 2003 (“A district
court . . . retains the power to preclude closing arguments on defense theories that are not
supported by the evidence.”).

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Motion in Limine: Frivolous Legal Theories
Page 6 of 6
         Case 3:18-cr-00035-SLG Document 242 Filed 05/11/20 Page 6 of 6
